Title: From George Washington to Major General Philip Schuyler, 2 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Middle Brook 2d July 1777.

I was last Night favored with your’s of the 25th & 28h June with the several pieces of Intelligence which you had received from General Sinclair. Immediately upon the Receipt of your’s, I ordered the Troops which had been drawn down from peek’s Kill, to return to that place and sent off an Express to General Putnam to embark the four Regiments of Massachusetts with all their Baggage, that they may be ready to push up the River whenever they heard that the Troops returning from hence were within one Day’s March of peek’s Kill. As they march

from hence this Morning, General Nixon will leave Peek’s Kill on Saturday at farthest—I would have ordered him to proceed immediately, but the State of the Garrison at Peek’s Kill would not admit of it as it would have been left in such a Situation as would have enabled General Howe, by suddenly pushing a small Force up the River, to have made himself Master of it, the Thing of all others, most fatal to our Interest, as the possession of the Highlands would effectually bar all mutual Assistance of our two Armies.
I am please’d to find by your Letter to Congress that a strong Supply of provisions has been thrown into Tyonderoga. As that is the Case, I see no Reason for apprehending that it can possibly fall into the Hands of the Enemy in a short Time, even were they to bring their whole Force to a point: but if they have divided it to make the different Attacks which you mention General Sinclair will, in all probability have an Opportunity of acting upon the offensive, and should he not be quite successful he may damage them so considerably that they will not be able to attack him in his Works, to which I dare say he will always secure a Retreat, in Case of an Accident.
General Howe, as you have been informed made a Shew of marching for the Deleware but suddenly turned back to Brunswic, and from thence to Amboy. He came out again with his whole Force a few Days ago, with a seeming Intention to make a general Attack upon us, but after marching seven or eight Miles parallel with the Sound, he returned again to Amboy burning many Houses and plundering all that fell in his Way. The Day before Yesterday he threw the whole of his Army over to Staten Island, and totally evacuated the State of New Jersey.
Before the Accounts from the Northward, we were much at a Loss to account for these strange Manœuvres, but it now looks very like a plan to amuse us, till Accounts should be received by them of the Movements of Burgoyne. If a Co-operation is intended General Howe must speedily throw off the Mask, and make his preperations for going up the North River. If he does not, I shall think that the Fleet and a small Force of Indians and light Troops are amusing you upon the Lake, while the main Body comes round and forms a Junction by Water. One Reason operates strongly against this, in my opinion, and that is, that a Man of General Burgoyne’s Spirit & Enterprize would never have returned from England, merely to execute a plan, from which no great Credit or Honor was to be derived—I shall therefore, till I see the contrary, believe that he will make a strenuous Effort to break thro’ by the Way of Ticonderoga.
I shall hold this Army in Readiness to move and have desired General Clinton to call in the Militia of Orange and Ulster, and General

Putnam that of Connecticut, which is most contiguous. If we can keep General Howe below the Highlands I think their Schemes will be entirely baffled.
I will just take the Liberty of mentioning what I have several Times done before. The Expediency of removing all Cattle and Carriages from the parts of the Country which you think the Enemy mean to penetrate. I am Dr Sir &c.

Go: Washington

